Exhibit 10.30

2008 ANNUAL INCENTIVE AWARD AGREEMENT

PURSUANT TO

CHAPARRAL STEEL COMPANY 2006 OMNIBUS INCENTIVE PLAN

Dear                             :

1. Annual Incentive Award. Chaparral Steel Company, a Delaware corporation (the
“Company”), hereby awards to you an Annual Incentive Award (this “Award”)
pursuant to Section 5(d) of the Chaparral Steel Company 2006 Omnibus Incentive
Plan (the “Plan”), a copy of which is attached hereto as Exhibit A and made a
part hereof for all purposes. The Date of Grant for this Award is July 11, 2007.
This Award is subject to your acceptance of and agreement to all the terms,
conditions, and restrictions in the Plan that are applicable to Awards under
Section 5 and to your acceptance of and agreement to the further terms,
conditions and restrictions described in this 2008 Annual Incentive Award
Agreement (the “Agreement”). If any provision of this Agreement conflicts with
the expressly applicable terms of the Plan, it is hereby acknowledged and agreed
that those terms of the Plan will control and, if necessary, the applicable
provisions of this Agreement will be hereby deemed amended so as to carry out
the purposes and intent of the Plan. Capitalized terms used in this Agreement
that are not otherwise defined herein will have the meaning given them in the
Plan in effect as of the date of this Agreement.

In addition to the Annual Incentive Award described in this Agreement, you will
be granted stock options or stock appreciation rights (“SARs”) under the
Chaparral Steel Company Amended and Restated 2005 Omnibus Equity Compensation
Plan (the “Omnibus Equity Plan”) twice during the Company’s 2008 fiscal year.
The number of shares to be included in each grant will be equal to the result of
dividing your base salary at the time of the grant by the weighted average sales
price of one share of the Company’s common stock on the Global Select System of
Nasdaq on the grant date. The grant price of the stock option or SAR will be
equal to the weighted average sales price of one share of the Company’s common
stock on the Global Select System of Nasdaq on the grant date. The awards will
be granted effective as of the April and October meetings of the Company’s Board
of Directors and will be evidenced by an Award Agreement under the Omnibus
Equity Plan. To the extent stock options are granted, such options will, to the
extent possible, be designed to be incentive stock options under section 422 of
the Internal Revenue Code with a ten (10) year term. All options that are not
issued as incentive stock options will be issued as nonqualified stock options.
Options will vest over a five (5) year period at the rate of twenty percent
(20%) each year, beginning on the first anniversary of the date of grant. SARs
will have a term of ten (10) years and will vest over a five (5) year period at
the rate of twenty percent (20%) each year, beginning on the first anniversary
of the date of grant. SARs may be settled in stock or in cash as determined by
the Board of Directors.

In the event of a Change of Control of the Company, the provisions of this Award
Agreement regarding the settlement of the Award in shares of restricted stock
will cease to apply and this Award will be settled in cash pursuant to the terms
of Section 6. In addition, it is anticipated that upon the occurrence of a
Change of Control that no additional awards of stock options or SARs will be
made under the Omnibus Equity Plan.

2. Performance Period. The Annual Incentive Award Performance Period for this
Award will be June 1, 2007 through May 31, 2008; provided that any portion of
the Award paid in restricted Stock, as described in Section 5, will be subject
to an additional vesting period set forth in Section 6.

3. Maximum Award Value. If the Company fails to achieve the minimum Performance
Target described in Section 4, the value of this Award will be $0. In no event
will the amount payable pursuant to this Award (including both cash and the Fair
Market Value of shares of restricted Stock delivered in settlement (i.e.,
payment) of this Award) exceed ten million dollars ($10,000,000) as determined
in the sole discretion of the Committee following the Annual Incentive Award
Performance Period.



--------------------------------------------------------------------------------

4. Performance Target. The Performance Target for this Award will be based on
the Company’s annual Return on Assets (“ROA”), where ROA is calculated based on
the ratio of earnings before interest and taxes (“EBIT”) compared to the
Company’s total assets, less cash equivalents, short-term investments, goodwill
and the cash surrender value of any life insurance the Company holds on
participants in the Chaparral Steel Company Financial Security Plan. You will be
entitled to payment of an Award, pursuant to Section 6 below, based upon the ROA
achieved by the Company during the Performance Period as set forth on the
attached Exhibit B.

5. Eligibility. Except as provided in Section 6 in the event of a Change of
Control, to be eligible to receive a payment under Section 6 below, you must
remain an Employee until the last day of the Performance Period. Additionally,
if during the two (2) year period following the settlement of this Award,
(i) the Company terminates your employment for Cause (as defined in the Plan) or
you terminate your employment for any reason other than your death, retirement
on or after age fifty-five (55) or Good Reason (as defined in the Plan), you
will forfeit the then unvested portion of the Stock awarded to you pursuant to
Section 6.

6. Payment of Awards. Subject to Section 5 of this Agreement, if the Company
achieves the minimum Performance Target during the Annual Incentive Award
Performance Period, you will be entitled to settlement of this Award pursuant to
this Section 6. The amount to be paid to you in settlement of the Award will be
calculated as set forth on the Attached Exhibit B. Any restricted Stock issued
in settlement of this Award will vest in two (2) equal annual increments on the
first and second anniversaries of the date the Award is settled pursuant to
Section 5(d)(iv) of the Plan. Such restricted Stock awards will become fully
vested before the end of the two (2) year period in the event of your death,
retirement on or after age fifty-five (55), termination of employment by the
Company for any reason other than Cause or your termination of employment for
Good Reason. The number of shares of restricted Stock awarded to you upon
settlement of this Award will be determined based upon the Fair Market Value of
such Stock on the first trading date that is not within the “black-out period”
prescribed by the Company’s Insider Trading Policy following the date this Award
is settled and will be issued as “Other Stock-Based Awards” under Article 10
under the Omnibus Equity Plan.

Notwithstanding the foregoing, in the event of a Change of Control during the
Performance Period, you will be entitled to settlement of this Award immediately
prior to the effective time of the Change of Control. The amount paid to you in
settlement of the Award upon the occurrence of a Change of Control will be a
cash amount equal to the product of (a) the greater of (i) your award under the
Plan for fiscal year 2007 and (ii) your entitlement under the Plan for fiscal
year 2008 determined in good faith by the Company based on the Company’s actual
performance through the end of the last full month immediately preceding the
effective time of the Change of Control, extrapolated on a straight line basis,
in order to establish a full year performance measure and a full year incentive
award and (b) a fraction, the numerator of which shall equal the number of days
commencing with and including June 1, 2007 through and including the effective
time of the Change of Control and the denominator of which is three hundred
sixty five (365). In addition, if following the occurrence of the Change of
Control, the Company achieves the minimum Performance Target during the Annual
Incentive Award Performance Period, and you are employed on the last day of the
Performance Period as required under Section 5, you will be entitled to
settlement of this Award in an amount calculated as set forth on the Attached
Exhibit B less the portion of such Award that was paid to you immediately prior
to the effective time of the Change of Control. Such settlement will be made
solely in the form of cash.

7. Conditions to Stock Portion of Award.

 

  a. Escrow of Stock. The Company will issue in your name a certificate or
certificates representing the restricted Stock awarded to you pursuant to
Section 6 and retain that certificate or those certificates until such Stock
vests or is forfeited. You must execute one or more stock powers in blank for
those certificates and deliver those stock powers to the Company. You hereby
agree that the Company will hold the certificate or certificates representing
such shares of restricted Stock and the related stock powers pursuant to the
terms of this Agreement until such time as such certificate or certificates are
either delivered to you or canceled pursuant to this Agreement.



--------------------------------------------------------------------------------

  b. Ownership of Restricted Stock. From and after the time that the restricted
Stock has been issued in your name, you will be entitled to all the rights of
absolute ownership of the restricted Stock, including the right to vote those
shares and to receive dividends thereon if, as, and when declared by the Board,
subject, however, to the terms, conditions and restrictions set forth in this
Agreement.

 

  c. Restrictions, Forfeiture. The restricted Stock is restricted in that it may
not be sold, transferred or otherwise alienated or hypothecated until such
restrictions are removed or expire as described in this Agreement. The
restricted Stock is also restricted in the sense that it may be forfeited to the
Company. You hereby agree that if the restricted Stock is forfeited, as provided
herein, the Company will have the right to deliver the certificate or
certificates representing the restricted Stock to the Company’s transfer agent
for cancellation or, at the Company’s election, for transfer to the Company to
be held by the Company in treasury or by any designee of the Company.

 

  d. Adjustment. In the event there is any change in the outstanding Stock of
the Company by reason of any reorganization, recapitalization, stock split,
stock dividend, combination of shares or otherwise, there will be substituted
for or added to each share of Stock theretofore appropriated or thereafter
subject, or which may become subject, to this Award, the number and kind of
shares of stock or other securities or property into which each outstanding
share of Stock will be so changed or for which each such share will be
exchanged, or to which each such share will be entitled, as the case may be.
Adjustment under the preceding provisions of this Section 7.d will be made by
the Committee pursuant to the terms of the Omnibus Equity Plan, whose
determination as to the manner in which adjustments will be made will be final,
binding, and conclusive. No fractional interest will be issued under the Plan on
account of any such adjustment.

 

  e. Delivery of Stock and Registration. Promptly following the expiration of
the restrictions on the restricted Stock, the Company will cause to be issued
and delivered to you or your designee a certificate evidencing the number of
shares of restricted Stock as to which such restrictions have lapsed, free of
any restrictive legend relating to the lapsed restrictions. The value of such
restricted Stock will not bear any interest owing to the passage of time.
Nothing herein will require the Company to issue or the transfer agent to
deliver any shares of Stock with respect to the Award pursuant to this Agreement
if (a) that issuance would, in the opinion of counsel for the Company,
constitute a violation of the Securities Act of 1933 or any similar or
superseding statute or statutes, any other applicable statute or regulation, or
the rules of any applicable securities exchange or securities association, as
then in effect; or (b) the withholding obligation as provided in Section 8 of
this Agreement has not been satisfied.

From time to time, the Board and appropriate officers of the Company will and
are authorized to take whatever actions are necessary to file required documents
with governmental authorities, stock exchanges, and other appropriate persons to
enable Awards to be settled in Stock.

 

  f. Restrictions on Resale. You may not sell or otherwise dispose of shares of
Stock delivered to you pursuant to Section 7.e. of this Agreement unless the
shares of such Stock have been duly registered under the Securities Act of 1933,
as amended, and any applicable state securities laws or you provide to the
Company an opinion of counsel acceptable to the Company that no such
registration is required.

8. Agreement Respecting Taxes. You agree that you will pay to the Company, or
make arrangements satisfactory to the Company regarding payment of any federal,
state or local taxes of any kind required by law to be withheld by the Company
with respect to this Award; and the Company will, to the extent permitted by
law, have the right to deduct from any payment of any kind otherwise due to you,
including, but not limited to, payments pursuant to Section 6 hereof, any
federal, state, or local taxes of any kind required by law to be withheld with
respect to this Award. In the event that you elect to make a Section 83(b)
Election pursuant to the Internal Revenue Code Section 83(b) Election Form
attached to this Agreement as Attachment 1, you agree to comply with the terms
and conditions set forth in such Attachment.

 



--------------------------------------------------------------------------------

9. Right of Company to Terminate Employment. Nothing contained in this Agreement
will (a) constitute a term of employment with the Company or any subsidiary of
the Company, (b) confer upon you the right to continue in the employ of the
Company or any subsidiary of the Company, or (c) interfere in any way with the
rights of the Company or any subsidiary of the Company to terminate your
employment at any time.

10. Acknowledgment. By executing this Agreement in the appropriate space below,
you (a) acknowledge that you have been provided with a copy of the Plan, and
that your rights under and with respect to this Award are and will be subject to
all the terms and provisions of the Plan and this Agreement, and (b) acknowledge
that this Agreement is not intended to and does not modify the terms of any
employment agreement by and between you and the Company.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the date first written above.

 

CHAPARRAL STEEL COMPANY

By:

 

 

Name:

 

 

Its:

 

 

 

AGREED AND ACCEPTED

By:

 

 

Date:

 

 



--------------------------------------------------------------------------------

ATTACHMENT 1

INTERNAL REVENUE CODE SECTION 83(b) ELECTION FORM

 

I. DIRECTIONS

To effectuate an election pursuant to section 83(b) of the Internal Revenue Code
of 1986, as amended (the “Code”):

 

  A. Fill in any omitted information on this election form (the “Form”);

 

  B. Sign and date the Form and return one copy of the Form to Chaparral Steel
Company (the “Company”);

 

  C. Mail a copy of the Form, registered or certified mail, return receipt
requested, to the Service Center where you file your Internal Revenue Service
tax return WITHIN 30 DAYS OF RECEIPT OF THE PROPERTY; and

 

  D. Attach one copy of the Form to your income tax return for calendar year
2008.

 

II. CODE SECTION 83(b) ELECTION

 

  A. Taxpayer Information

 

(1)    Name:  

 

   (2)    Address:  

 

       

 

  

 

  (3) Taxpayer identification number/SSN:
                                                                           

 

  B. Property Description

Shares of common stock, par value $.01 per share of Chaparral Steel Company (the
“Property”)

 

  C. Date and Taxable Year of Transfer

 

  (1) Property transfer date:                                         
                                                             

 

  (2) The taxable year in which the Property was transferred: 2008.

 

  D. The Nature of the Restriction to Which the Property is Subject

Pursuant to the terms of an Annual Incentive Performance Award Agreement (the
“Agreement”) between the Company and the Taxpayer, the shares of common stock
will not be transferable and will be subject to a substantial risk of forfeiture
as set forth in the Agreement. The restrictions on all of the shares will expire
on the earliest of: (i) two years from the date the shares were received,
(ii) the date of the Taxpayer’s death, (iii) the date of the Taxpayer’s
retirement from the Company on or after age fifty-five (55), (iv) the date of
the Taxpayer’s termination of employment by the Company for any reason other
than Cause or (v) the date of the Taxpayer’s termination of employment for Good
Reason, and the shares will become transferable except to the extent provided in
Section 7 of the Agreement.

 

1-1



--------------------------------------------------------------------------------

  E. Property Valuation

 

  (1) Fair market value of property at time of transfer (determined without
regard to restrictions that will lapse, including any substantial risk of
forfeiture restrictions):             .

 

  (2) Amount paid for property: $ 0.

 

  (3) Excess of fair market value over the amount paid: $            .

 

  F. Attestation

I have furnished my employer, for whom services were performed in connection
with the transfer of the property, with a copy of this statement. I am the
recipient of the above described property and therefore need not inform a third
party transferee of this election.

 

SIGNED:

            DATE:                              Signature of Taxpayer        

 

--------------------------------------------------------------------------------

NOTE: If you make an election pursuant to this Form, copies of the Form must be:

 

A. Mailed registered or certified mail, return receipt requested, within 30 days
of receipt of the property to the Service Center where you file your Internal
Revenue Service tax return;

 

B. Provided to the entity for which you performed services as discussed above;
and

 

C. Attached to your income tax return for the year of transfer.

You must retain two copies of the completed form for filing with your federal
and, to the extent applicable, state tax returns for the current tax year and an
additional copy for your records.

 

1-2